Citation Nr: 0840346	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
service connection for a low back disability has been 
received. 

2.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hand 
tremors.

3.  Entitlement to an increased (compensable) rating for 
sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
January 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the ROs in 
Indianapolis, Indiana, and Jackson, Mississippi.

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted additional VA outpatient treatment records along 
with a waiver of initial RO consideration.  

In February 2006, the RO issued a supplemental statement of 
the case (SSOC) reflecting a reopening of the previously 
denied claim for service connection for a low back condition, 
but denial of an expanded claim for service connection for a 
low back condition on the merits, to include as secondary to 
service-connected right knee.

Regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the issue of service connection.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
The Board must first decide whether new and material evidence 
to reopen the claim for service connection has been received.  
In view of the Board's favorable action on the petition to 
reopen the claim for service connection for a low back 
condition, the Board has characterized the appeal as set 
forth on the title page.  As explained below, consistent with 
the veteran's assertions, and what the RO has adjudicated, 
the Board has expanded the claim for service connection for a 
low back condition, on the merits, to include as secondary to 
service-connected right knee condition.

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for a low back 
condition is set forth below.  The claims for service 
connection for bilateral hand tremors, and for a low back 
condition, on the merits, to include as secondary to a 
service-connected right knee disability, and for an increased 
(compensable) rating for sinusitis are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on her 
part, is required.


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied the 
veteran's claim for service connection for a back condition; 
although the RO notified her of this denial later that month, 
the veteran did not initiate an appeal.  

2.  Additional evidence associated with the claims file since 
the RO's March 1998 denial was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back condition, to include as 
secondary to a service-connected right knee condition.


CONCLUSIONS OF LAW

1.  The March 1998 RO decision that denied the veteran's 
claim for service connection for a back disability is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen her claim for service connection for a low 
back condition, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.  

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

As indicated above, the veteran's claim for service 
connection for a back condition had previously been 
considered and denied in a March 1998 rating decision.  As 
the veteran did not appeal that decision, it is final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  The veteran sought to reopen her 
claim for service connection for a low back condition in 
March 2004.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
March 1998 RO decision. Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Initially, in the March 1998 decision, the RO denied the 
veteran's claim for service connection for a back condition 
on the basis that there was no evidence of a current chronic 
back disability, noting also that she had a normal separation 
examination and that when in-service treatment for back pain 
was rendered, the problem resolved.  At the time of the March 
1998 decision, the evidence of record included the veteran's 
service treatment records (STRs).  However, in an August 2005 
rating decision, the RO granted service connection for a 
cervical spine condition on the basis of a VA opinion that it 
was more likely than not that her DJD of the cervical spine 
was related to her employment as an air traffic controller in 
service.  In the September 2004 rating decision, from which 
this appeal arises,  the RO declined to reopen the veteran's 
claim for service connection for a low back condition on the 
basis that the evidence did not show that a current chronic 
low back condition existed that was related to service.   
However, in a February 2006 SSOC, it appears that the RO 
reopened the claim for service connection, and considered the 
claim on a direct and a secondary basis.  

Evidence added to the claims file since the RO's March 1998 
denial includes VA outpatient records, VA examination reports 
to include a January 2006 report that diagnosed recurrent 
lumbar spine strain and early spondylosis of the lower lumbar 
spine, VA outpatient treatment records, and the transcript of 
the August 2007 Board hearing before the undersigned.

There is now medical evidence that the veteran has a current 
diagnosis of a chronic low back condition, specifically, 
recurrent lumbar spine strain.  The January 2006 VA 
examination report is new in that it was not previously 
before agency decision makers at the time of the March 1998 
decision, and is not cumulative or duplicative of evidence 
previously considered.  It is also material, as it 
constitutes evidence which relates to an unestablished fact 
necessary to substantiate the claim, the absence of which was 
the reason for the March 1998 denial.  The January 2006 VA 
examination report contains a diagnosis of a current low back 
disability, and the March 1998 decision denied the veteran's 
claim due to the lack of a current diagnosis.  Furthermore, 
when such evidence is considered in light of the veteran's 
assertions, the Board also finds that this evidence provides 
a reasonable possibility of substantiating the claim.  The 
Board reiterates that, for purposes of reopening, the 
credibility of the evidence is presumed.  See Justus, 3 Vet. 
App. at 512-513.  
 
Therefore, under these circumstances, the Board concludes 
that the criteria for reopening the claim are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.   However, the Board 
finds that additional development is required before it may 
enter a final determination on the underlying merits of this 
claim.  This is discussed in the Remand below.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a low back 
condition, to include as secondary to service-connected right 
knee disabilities, has been received, the appeal is granted.





REMAND

The Board finds that further development is needed before 
appellate review of the claims for service connection for 
bilateral hand tremors and for a low back condition, to 
include on a secondary basis, as well as the claim for 
increased (compensable) rating for sinusitis.

The Board points out that STRs show that in February 1979 the 
veteran was assessed with mild thoracic paravertebral muscle 
spasm.  In October 1989, while moving furniture, she injured 
her back.  She had complaints of upper back pain.  On 
examination, she had guarding while walking, right side 
decreased range of motion upon flexion and extension, and she 
was unable to touch her toes due to pain.  She was assessed 
with upper back muscle strain.  She was grounded for back 
strain per notes in her STRs for four days.  The veteran 
testified that she also sustained trauma to her low back as a 
result of incidents in service underlying her post-traumatic 
stress disorder, for which she is service connected.  In this 
regard, the Board notes that a December 1989 STR confirms 
that she sustained blunt trauma from a cane to the right 
thoracic spine area.  She complained of pain in the right 
dorsal spine.  Previously she had sustained a neck injury 
from being choked.  X-rays of the thoracic spine were normal.  
The assessment was multiple contusions.  The veteran's 
November 1998 retirement examination was negative for a spine 
condition; however, on contemporaneous self-report the 
veteran indicated that she had recurrent back pain.  The 
examiner noted that the veteran had a back injury/spasm - 
severe, 1990, but was not considered disabling.  In addition, 
on a November 1998 medical assessment for retirement, the 
veteran stated that she was concerned about her back spasms, 
which the examiner again noted that the veteran had a history 
of from 1990.   Furthermore, VA treatment records reflect 
that the veteran has been treated for a variety of back 
disorders, and as noted above she is already service-
connected for a cervical spine disability.  Lastly, as 
discussed above, a January 2006 VA examination report 
reflects that the veteran was diagnosed with recurrent lumbar 
spine strain and early spondylosis of the lower lumbar spine.  
Therefore, the question before the Board is whether any of 
the veteran's currently diagnosed low back disorders are 
properly attributable to service, to include the result of 
any injury she may have sustained in service.  As this is a 
medical question, the veteran should be scheduled for a VA 
orthopedic examination, to include an opinion.

With regard to the claim for service connection for hand 
tremors, the Board notes that the veteran was afforded an 
October 2006 VA examination in which the VA examiner opined 
that her hand tremors were not related to her service-
connected carpal tunnel syndrome, but failed to opine whether 
her hand tremors were related to service on a direct basis.  
The Board points out that the veteran has asserted that these 
symptoms began in service, and have continued ever since.  
Furthermore, the October 2006 VA examiner concluded that the 
veteran had more than CTS on her right side; however, no 
further comments were provided.  The Board finds that the 
medical evidence is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist. Green v. Derwinski, 1 Vet. App. 121 (1991).

Pertaining to the claim for an increased rating for 
sinusitis, the veteran has provided testimony specifically 
indicating the presence of symptomatology that might support 
an increased rating.  In this regard, the veteran testified 
that she has headaches associated with her sinusitis and she 
has been treated for incapacitating episodes requiring 
antibiotics on several occasions.  Hence, current medical 
findings responsive to the relevant rating criteria are 
needed to properly evaluate the current severity of her 
service-connected sinusitis.  See 38 U.S.C.A. § 5103A.

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic, VA Ear, Nose, and Throat (ENT) examinations, 
by appropriate physicians, as well as a VA examination by a 
physician with the expertise to diagnose tremor disorders of 
the hand, at a VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled 
examination(s), without good cause, may result in a denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2007).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further VA 
examinations, the RO should obtain and associate with the 
claims file all outstanding, pertinent, VA medical records.  
The claims file currently includes treatment records from the 
Montgomery VA Medical Center (VAMC), dated through October 
2006.   The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Montgomery 
VAMC since October 2006 to the present, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requesting records from Federal facilities.

The Board also notes that the VCAA includes enhanced duties 
to notify and assist claimants for VA benefits, and that 
specific RO action in regards to the claim for an increased 
(compensable) rating for sinusitis is needed to comply with 
the VCAA notification requirements.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability). 
The Board notes that, in Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

The Board emphasizes that action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003). 

Hence, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to provide information and/or 
evidence pertinent to each of the claims on appeal, 
explaining that she has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its notice to the veteran 
meets the requirements of the decision in Vasquez-Flores 
(cited to above).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties  
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
this regard, the RO should specifically request that the 
veteran provide authorization to enable VA to obtain 
pertinent records from her private physician who treats her 
service-connected sinusitis as identified by her during the 
August 2007 Board hearing.  The RO's adjudication of the 
claim for an increased (compensable) rating for sinusitis 
should include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  Obtain from the Montgomery VAMC all 
outstanding records of evaluation 
and/or treatment for the veteran's low 
back, bilateral hands, and sinusitis, 
from October 2006 to the present.  
Follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received 
should be associated with the claims 
file.

2.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), and as outlined by the 
Court in Vazquez-Flores v. Peake, cited 
to above.

The letter should include a request that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
VA and non-VA medical records pertaining 
to the matters on appeal that are not 
currently of record.  Specifically 
request that the veteran provide 
authorization for VA to obtain pertinent 
records from her private physician who 
treats her service-connected sinusitis as 
identified by her during the August 2007 
Board hearing.

The letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, assist her 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159. All records and responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, or a reasonable time period 
for the veteran's response has expired, 
schedule the veteran for VA orthopedic 
and ENT examinations, by physicians.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The Orthopedic examiner is requested to 
ascertain the nature and etiology of the 
veteran's low back disorder(s):   The 
examiner should clearly identify any 
current disability involving the 
veteran's low back.  With respect to each 
such diagnosed low back disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service.  The examiner should 
specifically address whether it is as 
likely as not that the veteran has any 
residual disability as a result of 
injuries to her back incurred during 
service.  Finally, the examiner should 
opine whether it is as likely as not that 
the veteran has developed a low back 
disability as a result of her service 
connected right knee disability, or if it 
is as likely as not that the right knee 
disability has aggravated the low back 
disability.  

The ENT examiner is requested to 
determine the current severity of the 
veteran's sinusitis disability:  The 
examiner should indicate the severity and 
frequency of any sinus headaches, and 
indicate whether sinusitis is manifested 
by scabbing, purulent discharge and/or 
crusting.  He/she should note the number 
and duration of any attacks of sinusitis 
per year, as well as whether the evidence 
demonstrates one or two (or three or 
more) incapacitating episodes of 
sinusitis requiring prolonged antibiotic 
therapy lasting from four to six weeks. 

5.  With regard to the veteran's 
bilateral hand tremors, schedule the 
veteran for an examination with a VA 
physician with the expertise to diagnose 
and render a medical opinion as to the 
etiology of any current tremor disorder.  
If a hand tremor disability is diagnosed, 
the physician is requested to render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is medically related to the 
veteran's active military service, to 
particularly include symptoms and 
complaints noted therein.  In rendering 
the requested opinions, the examiner 
should specifically consider and discuss 
comments reflected in an October 2006 VA 
examination report.

6.  If the veteran fails to report for 
the scheduled examination, obtain and 
associate with the claims file (a) copy 
(ies) of any notice(s) of the date and 
time of the examination sent to him by 
the pertinent VA medical facility.

7.  Review the claims file and ensure 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
adjudicate the claims for service 
connection for a low back condition, to 
include as secondary to service-connected 
right knee condition, and for bilateral 
hand tremors, in light of all pertinent 
evidence and legal authority.  The 
adjudication of the claim for an 
increased (compensable) rating should 
include consideration of whether "staged 
rating", pursuant to Hart (cited to 
above), is warranted.

9.  If any benefit sought on appeal 
remains denied, furnish to the veteran 
and her representative an appropriate 
SSOC.  Thereafter, the veteran and her 
representative should be afforded an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


